Citation Nr: 0431104	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  97-26 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for left-sided visual 
defect, to include optic neuropathy.


REPRESENTATION

Appellant represented by:	Jennifer McGehee, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, his brother, and his cousin


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1954 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The Board remanded the appeal in July 1999.

An April 2003 Board decision denied the veteran's claim.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  An October 2003 Court 
order granted Appellee's motion, vacating and remanding the 
appeal to the Board.  Copies of the motion and order have 
been included in the claims file.

The Board remanded the appeal in January 2004.


FINDING OF FACT

The veteran does not have a left-sided visual defect, to 
include optic neuropathy that is related to active service.


CONCLUSION OF LAW

Left-sided visual defect, to include optic neuropathy, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
provides an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159(b)(c).

The Court's decision in Pelegrini II  v. Principi, 18 Vet. 
App. 112 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notices were provided to the veteran in March 2001 
and in February and June 2004, after the initial AOJ decision 
in July 1997.

In Pelegrini II the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1)  Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120--121.

The March 2001 and February and June 2004 letters, in 
conjunction with the August 1997 statement of the case (SOC) 
and January 1998, September 2001, and June 2004 supplemental 
statements of the case (SSOC), advised the veteran of what 
information and evidence was needed to substantiate his 
claim.  He was advised of the need to submit any evidence in 
his possession that pertains to the claim.  The letters 
advised him of what information and evidence would be 
obtained by VA.  The SOC and SSOCs informed the veteran of 
the elements needed for a successful claim, and specifically 
told him what evidence was missing in his case.  The June 
2004 SSOC also provided notice of VA's regulation 
implementing the VCAA.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He has been given ample time to 
respond to the SOC and SSOCs, and the 2004 letters.  For 
these reasons, to decide the appeal would not be prejudicial 
error to the claimant.

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions in a matter which, under 38 U.S.C.A. 
§ 511(a) are subject to decision by the Secretary, shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a preinitial adjudication notice constitutes harmless 
error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104.  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the claimant covering all 
content requirements prior to the initial adjudication is 
harmless error.

With respect to the VA's duty to assist, the RO obtained the 
VA treatment records and service medical records.  Private 
treatment records have also been obtained and the veteran has 
been afforded personal hearings.  The veteran has been 
afforded VA examinations.

Thus, the Board finds that the VA has satisfied the duty to 
assist the veteran.   In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case, where such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied it duties to inform and assist 
the veteran at every stage of this case.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The report of the veteran's April 1953 service preinduction 
examination reflects that ophthalmoscopic examination was 
abnormal.  It indicates that the veteran had defective 
vision, with 20/100 on the left that was not correctable.  
The report of a June 1954 preinduction service examination 
reflects that he had defective vision with 20/80 on the left.

A December 1955 service medical record reflects that the 
veteran had fallen while skating and cut his nose.  The 
report of a May 1956 service separation examination reflects 
that examination of the veteran's pupils, eyes, ocular 
motility, and ophthalmoscopic examination were all normal.  
He had worn glasses for the prior two months and left eye 
vision was 20/70, corrected to 20/20.

The report of a May 1997 VA eye examination reflects that the 
veteran reported that he had a fall in 1955 that had caused 
an optic nerve problem.  The report reflects that the veteran 
had slight decreased vision secondary to refractive error and 
there was no evidence of optic nerve damage and definitely no 
optic atrophy.

An August 1997 letter from a private doctor indicates that he 
had been treating the veteran from 1983 to 1985 for severe 
headaches.  It indicates that the veteran had some nerve 
damage to his left eye since an inservice accident when he 
sustained injury to the nose and left side of his head.  The 
diagnoses included decreased vision of the left eye secondary 
to trauma.

A September 1997 letter from a private physician reflects 
that the veteran's best corrected visual acuity in the left 
eye was approximately 20/80 and that the veteran had a 
longstanding history of poor vision in his left eye, at the 
20/80 level, of an unknown etiology.  The letter indicates 
that the veteran's optic nerve appeared healthy on 
examination.

A September 1997 VA outpatient treatment record reflects an 
assessment of optic neuropathy on the left (old), secondary 
to trauma by history.

Reports of November and December 2000 VA fee-basis 
examinations, and a February 2001 addendum, reflect that the 
examiner had access to the veteran's medical records.  These 
indicate that there were no findings consistent with 
traumatic optic neuropathy on the left and note that visual 
fields did not agree with any objective findings.  The 
examiner suspected that the veteran was malingering on the 
basis of the examination and reviewing medical records.  
There was no objective evidence of optic neuropathy on the 
left and visual evoked response demonstrated a slight 
reduction in conduction time in both optic nerves, but the 
left eye performed better than the right.  Therefore, it 
could not be said that there was significant optic neuropathy 
in the left eye.

An October 2004 letter from a private family physician 
reflects that the veteran experienced a fall with fractured 
nose in 1955.  If indicates that the veteran had never 
experienced any problems with vision, on the left side, prior 
to the fall.  It further indicates that after the fall, in 
1955, the veteran experienced decreased vision on the left 
side.  The private physician offers the opinion that the 
veteran sustained left optic nerve neuropathy secondary to 
the trauma from the fall in 1955.

Statements have been submitted and testimony offered during 
personal hearings relating to traumatic injury the veteran 
sustained in December 1955.  The December 1955 incident while 
skating is recorded in service medical records.  While the 
veteran is competent to offer testimony and statements 
relating to events he experienced, none of the lay persons 
offering testimony are qualified to offer a medical diagnosis 
or medical etiology for symptoms the veteran reports because 
they do not have sufficient medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
lay statements regarding etiology or diagnosis will not be 
accorded any probative weight.  

Testimony was also offered regarding no decreased vision, on 
the left, prior to the accident in 1955.  Two service 
preinduction examinations reflect that the veteran did have 
decreased vision, on the left, at the time those examinations 
were accomplished in April 1953 and June 1954.  The Board 
will accord greater probative weight to the reports of 
service examinations, than to current testimony, because the 
examinations were contemporaneous with the event, and because 
they reflect the findings of health care personnel, while 
current statements are a best attempt to recollect events 
that transpired approximately 50 years ago.  Therefore, a 
preponderance of the evidence is against a finding that the 
veteran did not have decreased vision in the left eye prior 
to the accident in 1955 because a preponderance of the 
evidence supports a finding that he did have decreased vision 
in the left eye prior to the accident in 1955.

There is no competent medical evidence reflecting any 
contemporaneous findings of injury to the left eye in 1955, 
or that the December 1955 trauma resulted in any left eye 
visual defect, to include optic neuropathy.  The 
contemporaneous medical evidence reflects that the veteran 
experienced decreased left eye vision prior to service and 
that he continued to experience approximately the same 
decreased uncorrected left eye vision at the time of his 
discharge from service.  Service medical records are silent 
for any complaint, finding, or treatment with respect to any 
optic neuropathy, and indicate that findings at the time of 
the veteran's service separation examination, with respect to 
the left eye, were normal with the exception of refractive 
error that was corrected to 20/20.

The competent medical evidence that supports the veteran's 
assertion that he currently has a left-sided visual defect, 
to include optic neuropathy, is an August 1997 statement by a 
private physician that the veteran has decreased vision in 
the left eye secondary to trauma and a September 1997 VA 
outpatient treatment record that the veteran has optic 
neuropathy on the left secondary to trauma by history.  
However, neither of these medical records indicate that the 
persons offering the assessments had access to the veteran's 
medical records, which reflect that he had decreased vision 
on the left prior to his active service, or that they had 
access to medical records which did not indicate that he had 
any optic neuropathy.  Further, these medical records do not 
indicate the basis for the conclusion that the veteran 
experienced decreased vision of the left eye secondary to 
trauma or that he had optic neuropathy of the left eye 
secondary to trauma.  Therefore, these two medical records 
will be accorded very small probative weight.

Other medical evidence that supports the veteran's assertion 
that he currently has a left-sided visual defect, to include 
optic neuropathy, that is due to service is an October 2004 
letter from a private family physician.  However, this 
letter, and opinion contained therein, is bases upon an 
inaccurate factual basis.  This physician bases their opinion 
on the belief that the veteran did not have any decreased 
vision on the left side prior to the 1955 accident.  The 
entire opinion is predicated on the finding that the veteran 
did not have decreased vision, on the left, prior to the 1955 
accident, and only had decreased vision, on the left, after 
the 1955 accident.  Because this opinion is based upon an 
inaccurate factual basis it will not be accorded any 
probative weight.  Reonal v. Brown, 5 Vet. App. 458 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

The competent medical evidence indicating that the veteran 
does not have a left-sided visual defect, to include optic 
neuropathy, that is related to his active service, includes 
the report of a May 1997 VA examination indicating that the 
veteran has slight decreased vision secondary to refractive 
error and that he does not have optic nerve damage, a 
September 1997 letter from a private physician indicating 
that the veteran's optic nerve is healthy and that he has 
longstanding history of poor vision in the left eye of 
unknown etiology, and the November and December 2000 and 
February 2001 VA fee-basis examination reports indicating 
that the veteran does not have significant optic neuropathy 
in the left eye.  The 1997 private and VA medical records 
will be accorded medium probative weight because they 
indicate that the veteran was examined, but they do not 
indicate that the persons conducting the examinations had 
access to the veteran's medical records.  The 2000 and 2001 
reports will be accorded very large probative weight because 
they reflect that the examiner had access to the veteran's 
medical records and that thorough examination was 
accomplished.

Service medical records will be accorded large probative 
weight because they are contemporaneous with the events that 
occurred at that time and reflect then current visual 
findings and events.  With respect to the argument that there 
is no way to relate the two preinduction examination reports, 
reflecting decreased left eye vision, to the veteran because 
his name is not on the page containing eye examination 
information, the Board observes that the appellant must be 
reviewing copies of the fronts and backs of the reports 
rather than the actual reports.  The original examination 
reports clearly identify the veteran on the front of the 
page, with the back of the page reflecting the findings 
relating to his vision, i.e. the visual findings are on the 
back side of the same sheet of paper with the veteran's name 
on the front.

On the basis of the above analysis, with respect to the 
probative weights to be assigned to the various evidence, 
there is evidence of medium probative weight that the veteran 
does not have optic nerve damage on the left, evidence of 
large probative weight that the veteran experienced left-
sided visual loss prior to service, and left-sided visual 
loss did not increase during service, nor did the veteran 
experience any optic nerve damage during service, and 
evidence of very large probative weight that the veteran does 
not have significant optic neuropathy in the left eye at this 
time.  There is evidence of small probative weight that 
supports the conclusion that the veteran currently has left-
sided visual loss and optic neuropathy that is related to 
trauma during service.  In weighing this evidence, an 
overwhelming preponderance of the evidence is against the 
conclusion that the veteran currently has a left-sided visual 
defect, to include optic neuropathy, which is related to his 
active service.  Accordingly, a preponderance of the evidence 
is against the claim.


ORDER

Service connection for left-sided visual defect, to include 
optic neuropathy, is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



